 1       SIDLEY AUSTIN LLP
         Samuel A. Newman (SBN 217042)
 2       sam.newman@sidley.com
         Genevieve G. Weiner (SBN 254272)
 3       gweiner@sidley.com
         Julia Philips Roth (SBN 324987)
 4       julia.roth@sidley.com
         555 West Fifth Street
 5       Los Angeles, CA 90013
         Telephone: 213.896.6000
 6       Facsimile: 213.896.6600

 7       SIDLEY AUSTIN LLP
         Charles M. Persons (admitted pro hac vice)
 8       cpersons@sidley.com
         Juliana Hoffman (admitted pro hac vice)
 9       jhoffman@sidley.com
         Jeri Leigh Miller (admitted pro hac vice)
10       jeri.miller@sidley.com
         2021 McKinney Avenue, Suite 2000
11       Dallas, TX 75201
         Telephone: 214.981.3300
12       Facsimile: 214.981.3400

13       Attorneys for Debtors
         and Debtors in Possession
14
                                  UNITED STATES BANKRUPTCY COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                        SAN JOSE DIVISION
17

18   In re:                                             )   Case No. 20-50682 (MEH)
                                                        )
19   WAVE COMPUTING, INC., et al.,                      )   Chapter 11 (Jointly Administered)
                                                        )
20             Debtors.*                                )   DESIGNATION OF RECORD AND
                                                        )   STATEMENT OF ISSUES ON APPEAL
21                                                      )
                                                        )
22                                                      )
                                                        )
23

24

25

26
     *
27     The Debtors and debtors in possession in the above-captioned chapter 11 cases are Wave Computing,
     Inc. (“Wave”), MIPS Tech, Inc., Hellosoft, Inc., Wave Computing (UK) Limited, Imagination
28   Technologies, Inc., Caustic Graphics, Inc., and MIPS Tech, LLC (collectively, “Debtors”).
                                                        1
 Case: 20-50682            Doc# 868   Filed: 12/04/20   Entered: 12/04/20 16:38:10      Page 1 of
                                                   4
 1          On November 6, 2020, this Court issued its Order Denying Objection to Claim of Avago

 2   Technologies International Sales Pte. Ltd (“Avago”). See Bankr. Dkt. No. 714 (the “Order”). On

 3   November 20, 2020, Debtors timely filed their notice of appeal from the Order and elected to have the

 4   appeal heard by the U.S. District Court for the Northern District of California. Bankr. Dkt. No. 815.

 5   Pursuant to Federal Rule of Bankruptcy Procedure 8009(a)(1)(A), Debtors and Appellants respectfully

 6   submit their: (i) designation of the items to be included in the record on appeal; and (ii) a statement of

 7   the issues to be presented.

 8            DESIGNATION OF ITEMS TO BE INCLUDED IN RECORD ON APPEAL

 9          Debtors hereby designate the following items to be included in the record on appeal:

10     File Date    Dkt. No.                                    Description
11
      09/28/2020 552               Debtors’ Objection Pursuant to 11 U.S.C. § 502(b) to Claim Filed by
12
                                   Avago (“Claim Objection”)
13
      09/28/2020 552-1             Exhibit A to Debtors’ Claim Objection – Proof of Claim No. 31-1 filed
14
                                   by Avago
15
      09/28/2020 552-2             Exhibit B to Debtors’ Claim Objection – Proposed Order
16
      09/28/2020 552-4             Exhibit D to Debtors’ Claim Objection – Letter from Frank Ostojic to
17
                                   Sanjai Kohli, dated April 14, 2020
18
      09/28/2020 553               Declaration of Sanjai Kohli in Support of Debtors’ Claim Objection
19
      10/14/2020 598               Response of Avago to Debtors’ Claim Objection
20
      10/14/2020 599               Declaration of Vijay Janapaty in Support of Response of Avago to
21
                                   Debtors’ Claim Objection
22
      10/21/2020 642               Debtors’ Reply to Response of Avago to Debtors’ Claim Objection
23
      10/27/2020 677               Supplemental Declaration of Vijay Janapaty in Support of Response of
24
                                   Avago to Debtors’ Claim Objection
25
      11/06/2020 714               Order Denying Objection to Claim of Avago (Claim 31)
26
      11/20/2020 815               Debtors’ Notice of Appeal and Statement of Election to Have Appeal
27
                                   Heard by District Court
28
                                                         1
 Case: 20-50682       Doc# 868        Filed: 12/04/20    Entered: 12/04/20 16:38:10        Page 2 of
                                                   4
 1
       File Date    Dkt. No.                                  Description
 2
      12/02/2020 851            Transcript of Proceedings before the Honorable M. Elaine Hammond,
 3
                                dated October 28, 2020
 4
            Documents Subject to Sealing Order [Dkt. No. 580] and Forthcoming Motion for
 5        District Court to Accept Documents Under Seal Pursuant to Fed. R. Bankr. P. 8009(f)

 6    09/28/2020 552-3          Exhibit C to Debtor’s Claim Objection – Agreement by and between

 7                              Wave and Avago, dated June 8, 2018

 8                              [FILED UNDER SEAL]

 9    10/02/2020 566            Proposed Document Filed Under Seal – Agreement by and between
10                              Wave and Avago, dated June 8, 2018
11                              [UNREDACTED VERSION]
12

13                   STATEMENT OF ISSUES TO BE PRESENTED ON APPEAL
14          In June 2018, Wave and Avago entered into a development agreement and related statement
15   of work, which called for Avago to design and create the prototype for an application-specific
16   integrated circuit (“ASIC”) chip. The agreement set forth certain milestones, and ultimately provided
17   for a total development fee of $25 million. Wave paid Avago $12.5 million shortly after entering into
18   the contract. However, in April 2020, Avago terminated the agreement (purportedly for cause) and
19   invoked a liquidated damages provision. Even though it had not yet incurred substantial development
20   costs (e.g., for third-party services rendered), Avago demanded full payment of the remaining $12.5
21   million under the contract. Wave refused to provide such a windfall, given that Avago’s anticipated
22   profits related to the development of the ASIC chip were (at most) an additional $2 million beyond
23   the sum already paid. After Debtors filed their chapter 11 petitions, Avago filed its proof of claim
24   based on Wave’s alleged breach of contract. Wave objected to the claim, but the Bankruptcy Court
25   denied relief. The issues presented for review are:
26          1.      Whether the Bankruptcy Court erred in denying Debtors’ objection to Avago’s proof
27   of claim, where the liquidated damages provision did not bear a reasonable relationship to the range
28   of actual damages that the parties could have anticipated would flow from a breach and was, thus,
                                                      2
 Case: 20-50682       Doc# 868     Filed: 12/04/20     Entered: 12/04/20 16:38:10      Page 3 of
                                                4
 1   unenforceable under California Civil Code § 1671(b).

 2          2.     Whether the Bankruptcy Court erred in denying Debtors’ objection to Avago’s proof

 3   of claim, where the vast majority of anticipated actual damages were related to expected revenue from

 4   future sales—a form of consequential or indirect liability expressly foreclosed under the parties’

 5   agreement.

 6
     Dated: December 4, 2020                                Respectfully submitted,
 7
                                                            SIDLEY AUSTIN LLP
 8

 9                                                   By: /s/ Samuel A. Newman
                                                         Samuel A. Newman (SBN 217042)
10                                                       sam.newman@sidley.com
                                                         Genevieve G. Weiner (SBN 254272)
11                                                       gweiner@sidley.com
                                                         Julia Philips Roth (SBN 324987)
12                                                       julia.roth@sidley.com
                                                         555 West Fifth Street
13                                                       Los Angeles, CA 90013
                                                         Telephone: 213.896.6000
14                                                       Facsimile: 213.896.6600
15                                                          SIDLEY AUSTIN LLP
                                                            Charles M. Persons (admitted pro hac vice)
16                                                          cpersons@sidley.com
                                                            Juliana Hoffman (admitted pro hac vice)
17                                                          jhoffman@sidley.com
                                                            Jeri Leigh Miller (admitted pro hac vice)
18                                                          jeri.miller@sidley.com
                                                            2021 McKinney Avenue, Suite 2000
19                                                          Dallas, TX 75201
                                                            Telephone: 214.981.3300
20                                                          Facsimile: 214.981.3400
21                                                          Attorneys for Debtors
                                                            and Debtors in Possession
22

23

24

25

26

27

28
                                                      3
 Case: 20-50682      Doc# 868      Filed: 12/04/20    Entered: 12/04/20 16:38:10        Page 4 of
                                                4
